New York City Tr. Auth. v 4761 Broadway Assoc., LLC (2019 NY Slip Op 01332)





New York City Tr. Auth. v 4761 Broadway Assoc., LLC


2019 NY Slip Op 01332


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Kern, JJ.


8486 452721/14

[*1]New York City Transit Authority, Plaintiff-Appellant,
v4761 Broadway Associates, LLC, Defendant-Respondent.


Peter Sistrom, New York, for appellant.
Rosenberg & Estis, P.C., New York (Jeffrey Turkel of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered December 27, 2017, which denied plaintiff New York City Transit Authority's motion for summary judgment, unanimously affirmed, without costs.
The court correctly denied the Transit Authority's motion (CPLR 3212[f]; Windley v City of New York, 104 AD3d 597, 598-599 [1st Dept 2013]). The record does not permit resolution, as a matter of law, of the issue of whether the Transit Authority waived the covenant requiring defendant landowner, 4761 Broadway Associates, LLC, to provide maintenance for the entrances, passages and stairwells leading to the subject subway stop (Condor Funding, LLC v 176 Broadway Owners Corp., 147 AD3d 409, 410-411 [1st Dept 2017]; see Fundamental Portfolio Advisors, Inc. v Tocqueville Asset Mgt., L.P., 7 NY3d 96, 104 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2019
CLERK